This was an action of ejectment for a lot of ground in the Borough of Northampton. Defendant averred an equitable defense to the effect that by oral agreement plaintiff had agreed to convey the premises to him and that he had made improvements not compensable in damages. In such case the rule requires that defendant present a case on which, if he were plaintiff, a chancellor would decree specific performance. Marshall v.MacGregor, 314 Pa. 454, 171 A. 598. The evidence fell far short of that standard of proof, as the learned court pointed out in the opinion filed in entering judgment n. o. v. Our reading of the evidence convinces us that no other conclusion could have been sustained.
Judgment affirmed.
 *Page 1